United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 04-20070
                         Conference Calendar



CLINTON W. DELESPINE,

                                     Plaintiff-Appellant,

versus

A. M. STRINGFELLOW; DOUG DRETKE, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-1424
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Clinton W. Delespine, Texas inmate #187450, requests leave

to proceed in forma pauperis (IFP) on appeal.     Delespine has not

complied with 28 U.S.C. § 1915.    He has not filed the prison

trust fund account statement, as required for the district court

to make a financial assessment for this appeal.     See 28 U.S.C.

§ 1915(a)(1), (2); Hatchet v. Nettles, 201 F.3d 651, 652 (5th

Cir. 2000).    Additionally, Delespine cannot show that he will


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20070
                                 -2-

present a nonfrivolous issue on appeal.    See Carson v. Polley,

689 F.2d 562, 586 (5th Cir. 1982).   Accordingly, Delespine’s

motion for IFP is DENIED, and the appeal is DISMISSED as

frivolous.   5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g).    Adepegba v. Hammons, 103

F.3d 383, 387-88 (5th Cir. 1996).    We warn Delespine that once he

accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; STRIKE WARNING

ISSUED.